05/03/2022



                                                                                 Case Number: DA 22-0074




    IN THE SUPREME COURT OF THE STATE OF MONTANA
            Supreme Court Cause No. DA 22-0074

 KIM PIERCE DBA KP TRUCKING,

                 Plaintiff-Appellant,
    vs.

 M & P LEASING, LLC,
                 Defendant-Appellee.


        On Appeal from the Montana Tenth Judicial District Court
 Judith Basin County, Cause No. DV-23-2020-15, Hon. Jon A. Oldenburg

                         ORDER OF DISMISSAL


      Pursuant to the parties Stipulation For Dismissal and having been fully

settled on the merits, this appeal is voluntarily dismissed.

      Electronically dated and signed below.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                             May 3 2022